Citation Nr: 1747732	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-04 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for an acquired psychiatric disorder, to include a depressive disorder and anxiety disorder.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Navy from April 1976 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2013 and January 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In November 2016, the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination in January 2014 in connection with his claim for a higher initial evaluation for an acquired psychiatric disorder.  His November 2016 hearing testimony suggests that the disorder may have worsened since that last examination.  Additionally, during the hearing, the Veteran stated that he was unable to give an accurate account of the severity of his condition during the January 2014 examination.  Specifically, he indicated that he agreed with the examiner that he was not experiencing such symptoms as anxiety, and suicidal ideations when he did have those symptoms.  He explained that he tried to correct the statements during the examination, but became anxious because the examiner was not affording him a reasonable time to answer.  Therefore, on remand, the AOJ should provide the Veteran with another VA examination to ascertain the current severity and manifestations of the Veteran's service-connected psychiatric disability.

Additionally, the Veteran is currently service-connected for an acquired psychiatric disorder and tinnitus.  His combined evaluation is 60 percent.  However, there is no medical opinion addressing the combined occupational effects of his service-connected disabilities.  Therefore, the Board finds that an additional VA examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all healthcare providers who have provided treatment for his service-connected psychiatric disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

Additionally, the AOJ should obtain and associate with the claims file any outstanding VA treatment records dated since January 2014.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected acquired psychiatric disorder, to include depressive disorder and anxiety disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's acquired psychiatric disorder.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability is viewed in relation to its history," copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

3.  The AOJ should also schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the combined impact of the Veteran's service-connected disabilities and resulting occupational impairment.

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity. 

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type. 

A written copy of the report should be associated with the claims file.

4.  After completing above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




